Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Majid Kazemi				:
Application No. 14/488,576				:		Decision on Petitions
Filing Date: September 17, 2014			:				
For: 	Discovery of Root Cause of Autoimmune	:
	Disease; Rheumatoid Arthritis and 		:
Osteoarthritis					:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed October 11, 2021, to withdraw the holding of abandonment of the above-identified application.  This is also a decision on the petition filed November 30, 2021, which is being treated as a petition under 37 C.F.R. § 1.182 requesting expedited consideration of the petition under 37 C.F.R. § 1.181.

The petition under 37 C.F.R. § 1.182 is dismissed.

The petition under 37 C.F.R. § 1.181 is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

Petition under 37 C.F.R. § 1.182

A request to expedite consideration of a petition under 37 C.F.R. § 1.181 must be made by filing a petition under 37 C.F.R. § 1.182 requesting the expedited consideration and the required petition fee ($105 for micro entity).  The required petition fee has not been paid.  Therefore, the petition under 37 C.F.R. § 1.182 is dismissed.

Petition under 37 C.F.R. § 1.181

On October 13, 2020, the examiner and a supervisor conducted a telephonic interview with applicant.  The Office informed applicant that a final Office action would be issued in the future. 

In practical terms, the issuance of a final Office action will result in prosecution being closed and the applicant no longer having the right to further examination.  An applicant wishing to obtain further examination after the issuance of a final Office action can filed a request for continued examination (“RCE”) and the required fee for the RCE.  If the applicant wishes to add additional
subject matter, the applicant can filed a continuation in part (“CIP”) application including the additional subject matter prior to the abandonment of the current application.  During the interview held on October 13, 2020, the Office provided applicant with information concerning the submission of a RCE or a CIP.

On December 14, 2020, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A reply including an amendment action was filed on February 15, 2021.  The petition asserts that, during the prior interview, he was asked to file a RCE or CIP.  The petition states, “I told them I do want my application as a RCE.”  However, a RCE was not filed with the reply.

The amendment is improper because it fails to comply with 37 C.F.R. § 1.121(c), which states in part, with emphasis added,

Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn),(Previously presented), (New), and (Not entered).

Applicant may wish to note, if an amendment is canceling a claim, the claim listing must list the claim number with a status identifier of (Canceled).  The amendment filed May 19, 2021, does not list claims (1) to (6).

The Office issued an Advisory Action on May 19, 2021.  The Advisory Action indicates the reply fails to constitute a proper reply to the final Office action because it raises the issue of new matter and raises new issues that required further search and/or consideration.

The Advisory Action states,

To avoid abandonment of this application, applicant must timely file one of the following replies: (1) an amendment, affidavit, or other evidence, which places the application in condition for allowance; (2) a Notice of Appeal (with appeal fee) in compliance with 37 CFR 41.31; or (3) a Request for Continued Examination (RCE) in compliance with
37 CFR 1.114 if this is a utility or plant application. 

Applicant did not file an additional reply.

The Office issued a Notice of Abandonment on August 9, 2021. 
The petition was filed on October 6, 2021.

The application is abandoned unless a proper reply to the final Office action was timely filed.  

Neither a RCE nor a Notice of Appeal was filed.  As a result, in practical terms, the reply filed February 15, 2021, must prima facie place the application in condition for allowance in order to be a proper reply.

The reply filed February 15, 2021, is not a proper reply because it fails to comply with 
37 C.F.R. § 1.121.

The reply is also not a proper reply because it raises issues involving  new matter.

The reply is also not a proper reply because it raises new issues that would require further search and/or consideration.  

Since a proper reply was not filed in response to the final Office action, the holding of abandonment will not be withdrawn.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (RCE + RCE fee of $420 or Notice of Appeal + Notice of Appeal fee of $210), the required petition fee ($525), and a statement that the entire delay in filing the required      reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A “PDF fillable” petition under 37 C.F.R. § 1.137(a) form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

If applicant wishes to file a CIP, applicant may file the CIP and then satisfy the requirement to file a reply with a petition to revive by indicating, within the petition, that applicant is only seeking revival for the purpose of establishing copendency with the CIP.

Correspondence Address

The petition raises a concern regarding the Office failing to mail correspondence to applicant’s address.

Office communications are issued via an e-mail notification for applications with customer number 116289 as the address of record.

Applicant filed a request to change the address of record form on September 21, 2018.  Although the form lists a mailing address, the form does not request the Office send correspondence to the mailing address.  Instead, the form requests the Office use customer 116289 as the address of record.
If applicant wishes for the Office to use a mailing address, applicant may file a request to change the address of record that lists a mailing address and requests the address of record be changed to the mailing address.  The request should not list a customer number or request the Office change the address to an address associated with a customer number.

The Office notes a request to change the address of record will not be effective if submitted during a telephone conversation or in an e-mail sent to the Office.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions 



    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.